Title: Abigail Adams to Mary Smith Cranch, 31 October 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          East Chester october 31 1797
        
        I have received but one Letter from you Since I left Quincy now near a Month; I have been here three weeks, except 3 days which I past at my sons in N york— next Monday I leave here for Philadelphia where it is thought we may now go with safety—
        I was in hopes to have taken Mrs smith with me, but her situation is difficult not having received any advise what to do, and She is

loth to go for the present. I cannot say so much as is in my mind the subject being a very delicate one, and wishing to have her do no one thing but what may prove benificial to the whole—
        Sister Peabody has not yet written to Mrs smith, which she regreets. I know how much she has been engaged, and fear the concequences upon her Health. she feels most keenly, and you know by experience what it is to pass through such a Heart rending trial. I wish these repeated Summonses to the surviving Brothers might have a serious influence. the sisters are not unmindfull, but William has to, me, the air of a too free thinker.
        Since I wrote you last I have Letters from my sons abroad. Thomas’s late as 17 August. he has consented to go to Berlin with his Brother, Who writes that he cannot by any means part with him, especially upon being sent into the center of Germany where [“]I shall scarcly meet a Countryman twice a year,” he says. “and Thomas writes me, I intreet you to negotiate a successor to me for I plainly see untill some such arrangement is made I shall not be released. He says since I wrote you last, my Brother has been married and given me an amiable and accomplishd sister. he is very happy and I doubt not will remain so, for the Young Lady has much Sweetness of Temper and seems to Love as she ought.[”] Thomas speaks highly of the Family and of their kindness and attention to him—says they are about to embark for America & settle in the city of Washington, where mr Johnson has property— they will be an agreable acquisition to the city at which I rejoice for the sake of my Nephew and Neice—
        I have nothing of concequence to communicate. this place is as retired as you can imagine we however keep up a communication with N york and Philadelphia. I had a Letter from Brisler, who was well with the rest of the Family Yesterday
        I write merely to keep up our communication, and to tell you that we are all well. I will thank you to go to our House and see that particuliar attention is paid to the Carpets—I fear they will suffer
        adieu yours / affectionatly
        
          A Adams—
        
      